Citation Nr: 0110245	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-13 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed Reiter's 
syndrome.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1987 to September 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran asserts that his service-incurred foot 
manifestations were reflective of Reiter's syndrome that had 
its onset during military service.  

The veteran was afforded VA examinations in March 1994, June 
1995, April 1996 and September 1997 in conjunction with his 
claims of service connection for bilateral foot disabilities.  
In all of the examinations, the veteran complained of his 
feet smelling, an inability to stand for prolonged periods of 
time or perform heavy lifting, pain in his feet, both during 
the day and in the evening, excessive sweating, frequent 
cramps and an inability to bend his toes.  

During the veteran's VA examination in September 1997, his 
complaints included those of pain in multiple joints of the 
body, including the feet, as well as stiffness, soreness and 
painful ranges of motion throughout the many joints of the 
body.  

The VA examination of the feet revealed pain on range of 
motion of all metacarpophalangeal joints and subtalar and 
mid-tarsal joints, bilaterally.  He was also noted to 
demonstrate effusion at the interphalangeal joints and 
metatarsal phalangeal joints, bilaterally, as well as nail 
changes consistent with Reiter's syndrome.  The examiner also 
identified calluses bilaterally at the 5th metatarsal 
phalangeal joint, plantarly, and the hallux interphalangeal 
joint, plantar medially.  

The final diagnoses included those of Reiter's syndrome and 
degenerative joint disease, secondary to surgery, affecting 
the left and right 5th metatarsal phalangeal joint and the 
left and right hallux interphalangeal joint.  The examining 
physician went on to explain that, while the veteran's 
service-connected foot disabilities contributed significantly 
to his inability to work, the primary reason for his 
inability to work was the systemic nature of his Reiter's 
syndrome.  

An October 1996 evaluation report from the Virginia 
Department of Rehabilitation Services indicated that the 
veteran's medical history included findings of conjunctivitis 
and arthritis of the knee ankle back and foot.  

During a November 1996 medical consultation with a private 
rheumatologist, the veteran denied, among other things, a 
history of alopecia, skin rash, psoriasis, photosensitivity, 
sicca symptoms, conjunctivitis/iritis, oral ulcers, 
lymphadenopathy, abdominal pain, urethritis, back pain, and 
muscle pain.  The veteran complained that, at that time, his 
back was causing him the most problems.  The physician's 
impression was that of a polyarticular, mildly inflammatory 
arthritis which certainly could have been a seronegative 
spondyloarthropathy or Reiter's syndrome.  The physician 
scheduled the veteran for an ophthalmology examination and 
suggested that the veteran also see a dermatologist.  

In June 1999, the veteran's private rheumatologist submitted 
a letter to the RO with regard to the veteran's Reiter's 
syndrome.  The physician indicated that the veteran had been 
under his care for Reiter's syndrome.  The rheumatologist 
indicated that he had reviewed the veteran's records and 
noted his multiple foot problems in service and his surgeries 
in 1990's.  The rheumatologist concluded that it was possible 
that the veteran's Reiter's syndrome began to occur during 
his military service.  

Also of record is a July 1999 memorandum from the veteran's 
private podiatric surgeon.  The physician indicated that the 
veteran apparently developed Reiter's syndrome during service 
and that many times this was associated with foot 
manifestations.  The podiatric surgeon believed that the 
veteran's Reiter's syndrome manifestations as well as the 
problems he experienced with the metatarsal heads were 
intimately linked and were service connected.  

In light of the evidence of record, specifically the opinions 
of the veteran's rheumatologist and podiatric surgeon, the 
Board finds that the case should be remanded to afford the 
veteran a VA examination the purpose of determining the 
nature and likely etiology of the claimed condition.  

In addition, any records of the scheduled ophthalmologic 
examination or dermatologic examination mentioned in the 
November 1996 medical consultation report should be obtained 
and associated with the claims file.  Finally, any medical 
evidence showing treatment for Reiter's syndrome not already 
of record should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
Reiter's syndrome and any related 
symptoms, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should determine if 
the veteran underwent an ophthalmology 
examination and/or a dermatologic 
examination as suggested by his private 
rheumatologist in a November 1996 
consultation report.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include that have not 
been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed Reiter's 
syndrome.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
Reiter's syndrome disability.  The 
examiner should note whether the veteran 
exhibits the most common symptoms upon 
which Reiter's syndrome is based such as 
arthritis, urethritis and conjunctivitis.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
as least as likely than not that the 
veteran has current disability manifested 
by Reiter's syndrome due to disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


